DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 07/01/2022, in response to claims 1-3, 5-6, 8, 11-12, and 14 rejection from the non-final office action (04/01/2022), by amending claim 1 and cancelling claims 2-3, 5-6, 11-12, and 14 is entered and will be addressed below.

Election/Restrictions
Claims 9-10 and 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-F, there being no allowable generic or linking claim.
Claim Interpretations
The “An open mask” of claim 1, open is considered as a mask having one or more openings. “Open” is not considered as a verb (capable of open and close) or the mask is completely open. If Applicants do not agree with the term, please state the intended meaning and the support for such meaning in Applicant’s Specification.

The “a half-etched portion”, how this portion is formed, by etching or other mechanical means, is a product by process claim. See MPEP 2113.

The “a base plate having a protruding film layer; and the open mask according to claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate“ of claim 8, the base plate substrate where the film layer is formed is not part of the mask apparatus. How to use the mask and substrate/base plate together is an intended use of the apparatus and does not have weight in the apparatus claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitations of claim 1 “wherein the material reserved portion of each unit forms a closed shape, and the open area is located within the closed shape; and wherein the open mask comprises another material reserved portion in addition to the material reserved portion around the open area”, it is not clear for many reasons. First of all, “unit” lack antecedent basis. It is also not clear what is a “closed shape”. Applicants’ Fig. 2 shows the material reserved portions 202 is open to top and bottom, Applicants’ Fig. 3 shows the material reserved portions 202 has rectangular shape from the top view, but the claim is not specific in this regard.
 Furthermore, “wherein the open mask comprises another material reserved portion in addition to the material reserved portion around the open area“, as the open area is related to each of the plurality of unit element, it is not clear the “another material reserved portion” is part of the unit element containing said open area in said unit element, or it is another material reserved portion of another unit element. The former is regarding two material reserved portion as one unit element, and the latter one material reserved portion in one unit element. Note the latter is naturally arrived as the claim includes “a plurality of unit element”. 

Note Applicants argue that “another material reserved portion” is to prevent deformation, there is no description in Applicants’ Specification to support that.

Claim 1 will be examined as ““wherein the material reserved portion of each unit element forms a closed shape“, and “closed loop” as from the top view, and both interpretations for the “another material reserved portion”.

Dependent claim 8 is also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (CN 108179379, from IDS, hereafter ‘379), in view of in view of Sanuy et al. et al. (US 20110033726, hereafter ‘726), Yamamoto et al. et al. (US 6179923, hereafter ‘923), and Bai (CN 2016106270802, publication date 06/28/2017, hereafter ‘802, US 20190144986 is cited as English translation, hereafter ‘986).
‘379 teaches some limitations of:
	Claim 1: The Mask Plate And Mask Plate Preparation Method (title, the claimed “An open mask comprising”):
	 As shown in FIG. 3, the third embodiment of the present invention a mask 1 not etched region 22 adjacent to the periphery of the opening unit 11 is set (English translation, page 5, 12th last line, the claimed “a plurality of unit elements arranged in an array, each unit element comprising an open area and a non-open area”), 
	FIG. 4 is the actual application diagram of the mask plate of the third embodiment of the invention. As shown in FIG. 4, in the actual deposition process, the mask 1 is placed on the frame 4, after deposition of the glass substrate 3 on the mask 1, in the transmission process of the glass substrate 3 (i.e., flow in the process). particles 5 remaining on the glass substrate 3 or the glass substrate transmission channel (not shown) along with the transmission of the glass substrate 3 is brought to the half-etching area 13, so as to effectively prevent the adhesion to the glass substrate 3 of the particles 5 along with transmission of the glass substrate 3 is brought to the situation of the next evaporation chamber. so as to effectively avoid the particles 5 the glass substrate 3 even lower damage of an vapor chamber of the mask plate (bridging paragraph between pages 5 and 6, the not etched region 22 is the claimed “a material reserved portion” in the claimed “the non-open area comprising a half-etched portion and a material reserved portion that are arranged in a first direction, wherein: in at least one unit element of the plurality of unit elements, the material reserved portion is located around the open area of the at least one unit element, and the half-etched portion is isolated from the open area by the material reserved portion”);
 Fig. 3 shows the half-etching area 13 of all opening units 11 adjoin together (the claimed “wherein between the material reserved portions of two adjacent unit elements, the half-etched portion of a first unit element of the adjacent unit elements and the half-etched portion of a second unit element of the adjacent unit elements adjoin each other“),
the first embodiment of the present invention the mask 1 on the mask substrate is provided with several rectangular opening unit 11 and multiple mutually adjacent opening unit 11 parallel arranged strip-shaped non-etching area 12 (upper part of page 3), As shown in FIG. 3, the third embodiment of the present invention a mask 1 not etched region 22 adjacent to the periphery of the opening unit 11 is set (middle of page 4, Fig. 3 also shows the claimed “wherein the material reserved portion of each unit forms a closed shape, and the open area is located within the closed shape; and wherein the open mask comprises another material reserved portion in addition to the material reserved portion around the open area“).

	‘379 does not teach the other limitations of:
Claim 1: (1A) wherein a thickness of the material reserved portion in a second direction perpendicular to the first direction is 145-155 [Symbol font/0x6D]m; 
(1B) wherein a thickness of the half-etched portion in the second direction is 70-80 [Symbol font/0x6D]m; 
(1C) wherein a width of the material reserved portion is greater than or equal to 0.5 mm; 
(1D) wherein a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is at least 10 [Symbol font/0x6D]m; and 
	(1E) and a sum of a width of the half-etched portion of the first unit element and a width of the half-etched portion of the second unit element is greater than or equal to 0.5mm.

	‘379 is completely silent on any dimension information of the mask.

‘726 is analogous art in the field of SELF-ALIGNED METAL MASK ASSEMBLY FOR SELECTIVELY DEPOSITING THIN FILMS ON MICROELECTRONIC SUBSTRATES AND DEVICES, AND METHOD OF USE (title) via evaporation ([0002], 3rd sentence). ‘726 teaches that there are a large number of thicknesses available, having chosen a mask of 150 microns ([0031], 6th sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted mask thickness of 150 [Symbol font/0x6D]m, as taught by ‘726, as the thickness of the mask 1 of ‘379 (the limitation of 1A), for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. As a result, a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is about one third of 150 [Symbol font/0x6D]m ~ 50 [Symbol font/0x6D]m (the limitation of 1D).
  
‘379 also teaches that Note that the etching space of the half-etching area 13 should be capable of completely containing the particles 5 (page 6, lines 5-6).

‘923 is analogous art in the field of Deposition Apparatus For An Organic Thin-film Light-emitting Element (title, same as ‘379, middle of page 4) A dust of a material disposed in the source and evaporated therefrom is adhered to the set of parts (abstract), a mask for controlling or limiting the vapor flow of the constituent material into a predetermined pattern to deposit the constituent material in accordance with the predetermined pattern on the substrate (col. 2, lines 49-52). ‘923 teaches that The size of the powdery dust is in the range between several .ANG. and several mm depending on the manner of the peeling (col. 3, lines 9-11).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the distance between neighboring not etched region 22 of ‘379 to several mm (the limitation of 1E), as taught by ‘923, for the purpose of being capable of completely containing the particles 5, as required by ‘379 (page 6, lines 5-6).

‘802 is analogous art in the field of MASK PLATE, MASK PLATE ASSEMBLY INCLUDING MASK PLATE (title) Mask plates used in vacuum evaporation are crucial components in organic light emission diode (OLED) manufacturing technology ([0003]), a mask plate 2 includes a plurality of grooves 201 arranged in an array form and on a surface of the mask plate 2. An opening 202 is arranged in the middle of each of the grooves 201, and each opening 202 corresponds to one of the display regions 101 of the display substrate 1 (Fig. 2, [0036], 2nd sentence), the groove 201 may be formed through a half-etching process ([0040]), as shown in FIGS. 3A and 3B, a protrusion 31 is formed around an outer peripheral edge of the opening 202. Due to the protrusion 31 arranged around the outer peripheral edge of the opening 202, an edge of the opening 202 is thick, which may further ensure the mask plate 2 not to wrinkle under stretching. In addition, when the mask plate 2 and the fine metal mask FMM are used together to evaporate to the display substrate 1, due to the protrusion 31, … the fine metal mask FMM is attached to the surface of the mask plate 2 arranged with the grooves 201 and stacked on the mask plate 2 ([0044], 2nd sentence). ‘802 teaches that the protrusion 31 has a width ranging from 1 to 1.5 millimeters ([0045]), for the purpose of preventing the non-uniform strain and wrinkle from occurring ([0005]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a width of the not etched region 22 of ‘379 to be 1 to 1.5 millimeters (the limitations of 1C), as taught by ‘802, for the purpose of preventing the non-uniform strain and wrinkle from occurring, as taught by ‘802 ([0005]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Fig. 3B of ‘802 clearly teaches the groove portion is one half of the thickness of the mask, therefore, a thickness of the half-etched portion is 150 [Symbol font/0x6D]m / 2 = 75 [Symbol font/0x6D]m (the limitation of 1B and the limitation of 1D again).

‘379 further teaches the limitations of:
	Claim 8: FIG. 4 is the actual application diagram of the mask plate of the third embodiment of the invention. As shown in FIG. 4, in the actual deposition process, the mask 1 is placed on the frame 4, after deposition of the glass substrate 3 on the mask 1, in the transmission process of the glass substrate 3 (i.e., flow in the process). particles 5 remaining on the glass substrate 3 or the glass substrate transmission channel (not shown) along with the transmission of the glass substrate 3 is brought to the half-etching area 13, so as to effectively prevent the adhesion to the glass substrate 3 of the particles 5 along with transmission of the glass substrate 3 is brought to the situation of the next evaporation chamber. so as to effectively avoid the particles 5 the glass substrate 3 even lower damage of an vapor chamber of the mask plate (bridging paragraph between pages 5 and 6, the claimed “An open mask assembly, comprising: a base plate having a protruding film layer”; note this is an intended use of the apparatus, therefore, the feature on the substrate and how they are aligned with the opening 202 is an intended use of the apparatus for the claimed “and the open mask according to claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate”, Fig. 4 shows this alignment).  

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regarding to 112(d) rejection, Applicants’ cancellation of claims 2 and 11 overcomes the rejection. However, the amendment also introduces new 112(b) issues.
In regarding to art rejection Applicants argue that 
A) Ou ‘379 does not teach another material reserved portion in addition to the material reserved portion around the open area, see the bottom of page 7. 
This argument is found not persuasive.
Fig. 3 clearly shows a plurality of material reserved portions.
See also 112(b) rejection above.
B) Sanuy ‘726 does not teach another material reserved portion in addition to the material reserved portion around the open area, and did not teach the design to reduce difficulty of the manufacturing process, therefore, no motivation to combine, see the 2nd complete paragraph of page 8. 
This argument is found not persuasive.
‘379 teaches a plurality of material reserved portions.
‘379 is completely silent on any dimension information of the mask. It would have been obvious to select the dimension taught by ‘726 as the dimension of ‘379.
The manufacturing process is not part of the claim. The choose a dimension has to be made. The resulting structure from the combination would have been the same as Applicants’ claimed apparatus.
Applicants’ choose of dimension is for convenience ([0038]), and for difficulty of manufacturing that leads to the width of the material reserved portion 202 of the open mask is greater than or equal to approximately 0.5 mm ([0039]). ‘923 teaches the need to accommodate dust size of several mm. Note also that manufacturing mm size is well-known to be easy, it is also well-known technology to manufacture hole of less than 0. 5 mm, or micron size or nano size. Therefore, [0039] is also a convenience for manufacturing. 
C) Bai ‘802 does not teach another material reserved portion in addition to the material reserved portion around the open area, and did not teach the design to reduce difficulty of the manufacturing process, therefore, no motivation to combine, see the bridging paragraph between page 8 and 9. 
This argument is found not persuasive.
This is the same argument and has been replied in item B) above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6264467 is cited for “The grooves provided in the base surface or on contact surfaces on the protrusions are sized to catch wear particles” (col. 3, lines 1-2).

US 20020025406 is cited for concave part 12a on mask 12 (Figs. 1(c) and (d)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716